Citation Nr: 9923596	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-19 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel




The veteran had active service from March 1948 to June 1955.  
The veteran died on October [redacted], 1997 as a result of 
congestive heart failure secondary to ischemic cardiomyopathy 
due to or as a consequence of renal failure secondary to 
ischemic shock.  The appellant is the widow of the veteran.

This appeal arises from a January 1998 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied entitlement to service connection for the cause 
of the veteran's death.  In that rating action, entitlement 
to DIC benefits pursuant to 38 U.S.C.A. § 1318 was also 
denied.  The Board of Veterans' Appeals (Board) notes 
although the January 1998 rating action and November 1998 
statement of the case (SOC) do not separately list the 
aforementioned issues, both issues, nonetheless, have been 
properly developed for appellate review.  Additionally, the 
November 1998 SOC adequately apprises the appellant of 
applicable law and regulations associated with each issue.  

To adequately encompass the appellant's claims on appeal, the 
issues on appeal are as listed on the title page.  

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As previously noted, the Certificate of Death shows that the 
veteran died on October [redacted], 1997 as a result of congestive 
heart failure secondary to ischemic cardiomyopathy due to or 
as a consequence of renal failure secondary to ischemic 
shock.  The certificate also shows that the veteran died 
while hospitalized at the VA Puget Sound Health Care System.  
Medical reports associated with the veteran's hospitalization 
period prior to his death are not of record.  Thus an attempt 
to obtain those reports should be made. 

Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  
38 U.S.C.A. § 5103(a) (West 1991); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents 
which were not actually before the adjudicators but had been 
generated by VA employees or submitted to VA by claimant 
were, "in contemplation of law, before the Secretary and the 
Board and should be included in the record").  Records in the 
possession of the VA are deemed to be constructively of 
record.  Therefore, they must be obtained.  Id.

In August 1999 the appellant submitted additional textbook 
articles referable to her claim.  VA regulations provide that 
any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board, under the 
provisions of this section, as well as any such evidence 
referred to the Board by the originating agency under § 
19.37(b) of this chapter, must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case (SSOC).  
38 C.F.R. § 20.1304 (1998).  Because the appellant has not 
submitted a waiver of initial RO review, additional 
development in this regard is also warranted.



Finally, the appellant maintains that service connection for 
the cause of the veteran's death is warranted because 
depression causes heart disease and the veteran's depression 
was directly related to his service-connected post-traumatic 
stress disorder (PTSD), thereby causing and/or contributing 
to cause his demise.  In this regard, it is noted that on VA 
examination in July 1996, the diagnoses included PTSD, 
chronic and severe, dysthymia secondary to PTSD, and mild 
vascular dementia which was previously called multi-infarct 
dementia.  

The examiner added that the veteran's infarcts had created a 
lability to his affect that was subsequent to his brain 
dysfunction.  After examination, in the discussion section, 
the examiner also stated that the veteran had mild vascular 
dementia at that time and this impacted the veteran 
significantly with respect to emotional lability due to his 
cerebrovascular accidents.  The examiner, however, also 
stated that the veteran's emotional lability was most 
prominent with respect to the manner of PTSD issues.  

Considering the foregoing, the Board finds that a medical 
opinion is required in order to determine whether the 
veteran's service-connected PTSD at least as likely as not 
caused, contributed to cause, or hastened his death.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Talley v. Brown, 6 Vet. App. 72 
(1993); see also Green (Victor) v. Derwinski, 1 Vet. App. 121 
(1991); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In order to extend to the appellant every equitable 
consideration and to ensure that her due process rights are 
fulfilled, this case is REMANDED for the following:





1.  The appellant should be afforded the 
opportunity to submit any additional 
evidence which may support her 
contentions.  The appellant has the right 
to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  All pertinent records 
obtained, should be associated with the 
claims folder.

2.  The appellant should be asked to 
identify any other physicians or medical 
facilities by whom or from which the 
veteran was treated or evaluated for his 
heart disease prior to his death, 
including any pertinent medical reports 
from the VA Puget Sound Health Care 
System.  After any further necessary 
information and authorization are 
obtained from the appellant, the RO 
should obtain any pertinent clinical 
data.  If any records are found, the RO 
should incorporate them into the claims 
folder.  

3.  Thereafter, the RO should transfer 
the claims folder to an appropriate VA 
medical specialist in cardiology or other 
appropriate specialist in order to 
determine the etiology of the veteran's 
congestive heart failure secondary to 
ischemic cardiomyopathy due to or as a 
consequence of renal failure secondary to 
ischemic shock prior to his demise.  



In a comprehensive report and after 
review of the pertinent data from the 
claims folder, the specialist should 
comment on the etiology of the congestive 
heart failure secondary to ischemic 
cardiomyopathy due to or as a consequence 
of renal failure secondary to ischemic 
shock and provide an opinion on whether 
it is at least as likely as not that the 
disorder is related to service, any 
events from service, or to any service-
connected disability, including PTSD.  
The examiner should also comment on 
whether any of the veteran's service-
connected disabilities caused, 
contributed to cause, or hastened the 
veteran's demise.  All reasons and 
rationales for any conclusion reached 
should be discussed and the examiner 
should reference the July 1996 opinion of 
P.P., M.D.

The claims folder must be made available 
to the examiner for review. 

4.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested medical opinion to ensure that 
it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.


5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for the cause of the 
veteran's death, and entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1318.  
All pertinent law, regulations, and 
United States Court of Appeals for 
Veterans Claims (known as the United 
States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter referred to 
as the Court) decisions should be 
considered.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  The supplemental statement of the case 
should include notice of any additional pertinent laws and 
regulations that were used, if appropriate, notice of any 
additional medical articles or excerpts used, see Thurber v. 
Brown, 5 Vet. App. 119 (1993), and a full discussion of 
action taken on the claim with adequate reasons and bases.  
The RO's actions should follow the Court's instructions 
detailed in Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
requisite time to respond should be allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the appellant until she is so informed.  
The Board intimates no opinion as to any final outcome 
warranted, pending completion of the requested development.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











